Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art does not teach nor render obvious the claimed combination, particularly the at least one middle portion defines a first surface defining a first surface normal that is non-parallel to the X-axis, the Y-axis, and the Z-axis, and includes a first pocket defined by the first surface.
With respect to independent claim 8, the prior art does not teach nor render obvious the claimed combination, particularly the first middle portion defines a first region including a first wear indicator and a second region including a second wear indicator that has an elongated shape that is perpendicular to the load vector.
With respect to independent claim 17, the prior art does not teach nor render obvious the claimed combination, particularly the first middle portion defines a first region including a first wear indicator and a second region including a second wear indicator that has an elongated shape that is perpendicular to the load vector.
With respect to independent claim 26, the prior art does not teach or suggest the claimed combination, particularly the at least one middle portion defines a first surface defining a first surface normal that is parallel to the Y-axis, and a second surface defining a second surface normal that is non parallel to the Z-axis and the Y-axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday-Thursday and every other Friday, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                
/ple/	/E.D.L/             SPRS, Art Unit 3993